Citation Nr: 0822687	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969 and from January 1991 to March 1991.  Further, 
the record indicates he had additional service in the 
National Guard.  He died in September 2000, and the appellant 
is his surviving spouse.

This matter was originally on appeal from a March 2002 RO 
decision.  In May 2006, the Board denied the appellant's 
claim.  The appellant subsequently appealed this case to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in November 2007.  By 
Order of the Court in November 2007, the May 2006 Board 
decision was vacated and the claim was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand vacated the May 2006 Board 
decision because VA failed to obtain the veteran's Social 
Security Administration (SSA) records.  The veteran was 
receiving SSA benefits prior to his death for a heart 
condition.  The veteran died in September 2000, and his death 
certificate listed his immediate cause of death as squamous 
cell carcinoma of the esophagus.  A revision of the death 
certificate in January 2006 indicated that lung metastasis 
and cardiac arrest-rheumatic heart disease also caused and/or 
contributed to the veteran's death.

On June 19, 2008, the appellant, through her representative, 
submitted non-VA medical records from SSA.  The appellant's 
representative indicated that the records submitted were the 
only records not previously considered by the RO.  The SSA 
records show that the veteran was receiving SSA benefits for 
disease of the aortic valve and valvular heart disease and 
other stenotic defects.  The appellant did not provide a 
waiver of RO consideration of the evidence, but requested 
that the Board remand the case to the RO for initial 
consideration of the SSA records.  See 38 C.F.R. § 20.1304(c) 
(2007).  

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the appellant. 38 C.F.R. § 20.1304(c).  The 
Board finds that the evidence is pertinent to the appellant's 
claim.  Id.  As the appellant did not waive initial 
consideration of the evidence by the RO, the Board remands 
this case to the RO for its due consideration.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim 
with consideration of any evidence 
received since the September 2005 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the appellant.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


